DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7, 13-14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3 and 5  of U.S. Patent No. 11,066,002 in view of Hill (U.S. Patent No. 4,221,347) . Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 5, 7, 13-14, and 19 are included in and/or can be gleaned from Claims 1, 3 and 5 of U.S. Patent No. 11,066,002 except for the expandable drum.
U.S. Patent No. 11,066,002 teach all the elements of the system except for an expandable drum.
However, Hill, Figures 1-2, teaches an expandable drum 1.
It would have been obvious to one of ordinary skill in the art to provide Hall in view of Mc Vaugh with an expandable drum, as taught by Hill, so that coils of different internal diameter can be wound using the same reel.


	Specifically, it would have been obvious to one of ordinary skill in the art that the a collapsible trailer frame comprising two portions configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe disposed on an expandable drum assembly, wherein the lifting mechanism comprises: one or more hooks configured to engage the expandable drum assembly; one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the expandable drum assembly such that the expandable drum assembly is removable from the trailer frame and is movable in a vertical direction with respect to the trailer frame; and one or more vertical stops configured to block the expandable drum assembly from disengaging from the one or more hooks; and a braking mechanism; wherein each of the one or more hydraulic cylinders is coupled to a sheave or a pulley via a tension bearing member in Claims 1 and 5 of the instant invention corresponds to the system, comprising: a collapsible trailer frame comprising a collapsed system width that is less than an expanded system width, wherein two portions of the collapsible trailer frame are configured to telescope toward or away from one another, wherein the collapsed system width and the expanded system width are measured between widest points of the system; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe or a reel of pipe, wherein the lifting mechanism includes one or more hooks that are configured to engage the coil of pipe or the reel of pipe, one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the coil of pipe or the reel of pipe such that at least one of the coil or reel of pipe is removable from the trailer frame, the coil or reel of pipe is movable in a vertical direction with respect to the trailer frame, or the coil or reel of pipe is movable at an angle to horizontal plane of the trailer frame, and one or more vertical stops configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism; wherein the hydraulic cylinder is coupled to a sheave or a pulley via a tension bearing member of Claims 1 and 3 of U.S. Patent No. 11,066,002.
	U.S. Patent No. 11,066,002 teach all the elements of the system except for an expandable drum.
However, Hill, Figures 1-2, teaches an expandable drum 1.
It would have been obvious to one of ordinary skill in the art to provide Hall in view of Mc Vaugh with an expandable drum, as taught by Hill, so that coils of different internal diameter can be wound using the same reel.
	It would have further been obvious to one of ordinary skill in the art that the system, comprising: a collapsible trailer frame comprising two portions configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe or a reel of pipe, wherein the lifting mechanism comprises: one or more hooks configured to engage the coil of pipe or the reel of pipe; one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the coil of pipe or the reel of pipe such that the coil of pipe or the reel of pipe is removable from the trailer frame and is movable in a vertical direction with respect to the trailer frame, and wherein each of the one or more hydraulic cylinders is coupled to a sheave or a pulley via a tension bearing member; and one or more vertical stops configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism; wherein the braking mechanism comprises a brake shaft with a keyed opening configured to engage with a shaft of the expandable drum assembly in Claims 7 and 13 of the instant invention corresponds to the system, comprising: a collapsible trailer frame comprising a collapsed system width that is less than an expanded system width, wherein two portions of the collapsible trailer frame are configured to telescope toward or away from one another, wherein the collapsed system width and the expanded system width are measured between widest points of the system; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe or a reel of pipe, wherein the lifting mechanism includes one or more hooks that are configured to engage the coil of pipe or the reel of pipe, one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the coil of pipe or the reel of pipe such that at least one of the coil or reel of pipe is removable from the trailer frame, the coil or reel of pipe is movable in a vertical direction with respect to the trailer frame, or the coil or reel of pipe is movable at an angle to horizontal plane of the trailer frame, and one or more vertical stops configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism; wherein the hydraulic cylinder is coupled to a sheave or a pulley via a tension bearing member; wherein the braking mechanism comprises a brake shaft with a keyed opening configured to engage with a shaft of a drum assembly configured to manipulate the coil of pipe of Claims 1, 3, and 5 of U.S. Patent No. 11,066,002.
	It would have also been obvious to one of ordinary skill in the art that the system, comprising: a collapsible trailer frame comprising two portions configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe or a reel of pipe, wherein the lifting mechanism comprises: one or more hooks configured to engage the coil of pipe or the reel of pipe; one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the coil of pipe or the reel of pipe such that the coil of pipe or the reel of pipe is removable from the trailer frame and is movable in a vertical direction with respect to the trailer frame; and one or more vertical stops configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism, wherein the braking mechanism comprises a brake shaft with a keyed opening configured to engage with a shaft of a drum assembly configured to manipulate the coil of pipe; wherein each of the one or more hydraulic cylinders is coupled to a sheave or a pulley via a tension bearing member in Claims 14 and 19 of the instant invention corresponds to the system, comprising: a collapsible trailer frame comprising a collapsed system width that is less than an expanded system width, wherein two portions of the collapsible trailer frame are configured to telescope toward or away from one another, wherein the collapsed system width and the expanded system width are measured between widest points of the system; a lifting mechanism coupled to the collapsible trailer frame, wherein the lifting mechanism is configured to raise or lower a coil of pipe or a reel of pipe, wherein the lifting mechanism includes one or more hooks that are configured to engage the coil of pipe or the reel of pipe, one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks are configured to engage the coil of pipe or the reel of pipe such that at least one of the coil or reel of pipe is removable from the trailer frame, the coil or reel of pipe is movable in a vertical direction with respect to the trailer frame, or the coil or reel of pipe is movable at an angle to horizontal plane of the trailer frame, and one or more vertical stops configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism; wherein the hydraulic cylinder is coupled to a sheave or a pulley via a tension bearing member; wherein the braking mechanism comprises a brake shaft with a keyed opening configured to engage with a shaft of a drum assembly configured to manipulate the coil of pipe of Claims 1, 3, and 5 of U.S. Patent No. 11,066,002.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent No. 2,780,419) in view of Mc Vaugh (U.S. Patent No. 5,895,197) and Hill (U.S. Patent No. 4,221,347).
	With respect to Claim 1, Hall, Figures 1-4, teaches a system, comprising: 
a collapsible trailer frame 5; 
a lifting mechanism 11 coupled to the collapsible trailer frame 5, wherein the lifting mechanism 11 is configured to raise or lower a coil of pipe disposed on a drum assembly, wherein the lifting mechanism comprises: 
one or more hooks 10 configured to engage the expandable drum assembly; 
one or more hydraulic cylinders 13 coupled to the one or more hooks 10, wherein the one or more hooks 10 are configured to engage the drum assembly such that the expandable drum assembly is removable from the trailer frame and is movable in a vertical direction with respect to the trailer frame; and 
one or more vertical stops (see Figure 2 on page 9 of this Office Action) configured to block the expandable drum assembly from disengaging from the one or more hooks; and a braking mechanism 24.  
	Hall teaches all the elements of the system except for comprising two portions configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width.	
However, Mc Vaugh, Figures 1-4, teaches two portions 43,44 configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width.
It would have been obvious to one of ordinary skill in the art to provide Hall with telescoping portions, as taught by Mc Vaugh, for the purpose of storing the trailer when not in use.
Hall in view of Mc Vaugh teach all the elements of the system except for an expandable drum.
However, Hill, Figures 1-2, teaches an expandable drum 1.
It would have been obvious to one of ordinary skill in the art to provide Hall in view of Mc Vaugh with an expandable drum, as taught by Hill, so that coils of different internal diameter can be wound using the same reel.
[AltContent: textbox (pulley)][AltContent: arrow][AltContent: textbox (Vertical stops)][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
    PNG
    media_image1.png
    429
    385
    media_image1.png
    Greyscale




With respect to Claim 2, Hill further teaches wherein the expandable drum assembly comprises: a support bar 11; a plurality of expandable spokes 4,5 coupled to the support bar 11; one or more mechanical actuators 15,16 configured to move the expandable spokes 4,5 between retracted and extended positions; and a plurality of drum segments 1 coupled to the expandable spokes 4,5, wherein each of the plurality of drum segments 1 extends parallel to the support bar 11.  
With respect to Claim 3, Hill further teaches wherein the expandable drum assembly comprises a containment flange 26,33 coupled to the support bar 11 such that the containment flange rotates together with the expandable drum assembly.  
With respect to Claim 5, Hall further teaches wherein each of the one or more hydraulic cylinders is coupled to a sheave or a pulley (see Figure 2 on page 9 of this Office Action) via a tension bearing member.  
Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent No. 2,780,419) in view of Mc Vaugh (U.S. Patent No. 5,895,197).
With respect to Claim 7, Hall teaches a system comprising:
a collapsible trailer frame 5; 
a lifting mechanism 11 coupled to the collapsible trailer frame 5, wherein the lifting mechanism 11 is configured to raise or lower a coil of pipe or a reel of pipe 31, wherein the lifting mechanism comprises: 
one or more hooks 10 configured to engage the coil of pipe or the reel of pipe; 
one or more hydraulic cylinders coupled to the one or more hooks, wherein the one or more hooks 10 are configured to engage the coil of pipe or the reel of pipe such that the coil of pipe or the reel of pipe is removable from the trailer frame and is movable in a vertical direction with respect to the trailer frame 5, and wherein each of the one or more hydraulic cylinders 13 is coupled to a sheave or a pulley via a tension bearing member; and 
one or more vertical stops (see Figure 2 on page 9 of this Office Action) configured to block the coil of pipe or the reel of pipe from disengaging from the one or more hooks; and a braking mechanism 24.
Hall teaches all the elements of the system except for comprising two portions configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width.	
However, Mc Vaugh, Figures 1-4, teaches two portions 43,44 configured to telescope toward or away from one another such that a collapsed system width is less than an expanded system width.
It would have been obvious to one of ordinary skill in the art to provide Hall with telescoping portions, as taught by Mc Vaugh, for the purpose of storing the trailer when not in use.
With respect to Claim 8, Hall further teaches wherein the tension bearing member comprises a belt 36, rope, wire, cable, or chain.  
With respect to Claim 9, Hall further teaches wherein the tension bearing member is configured to provide mechanical advantage to the hydraulic cylinder. 
With respect to Claim 10, Hall teaches the mechanical advantage but it is unclear whether the advantage is greater than 2:1.
  	However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the mechanical advantage of Hall to be 2:1 as specified in Claim 10 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
With respect to Claim 11, Hall further teaches wherein the one or more hooks 10 are coupled to the tension bearing member via a trolley 6,7 disposed in a track of the lifting mechanism, and wherein the trolley comprises one or more wheels or low-friction surfaces. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Patent No. 2,780,419) in view of Mc Vaugh (U.S. Patent No. 5,895,197) as applied to Claims 7-11 above, and further in view of Hill (U.S. Patent No. 4,221,347).
With respect to Claim 12, Hall in view of Mc Vaugh are advanced above.
Hall in view of Mc Vaugh teach all the elements of the system except for an expandable drum assembly configured to manipulate the coil of pipe.  
However, Hill, Figures 1-2, teaches an expandable drum 1.
It would have been obvious to one of ordinary skill in the art to provide Hall in view of Mc Vaugh with an expandable drum, as taught by Hill, so that coils of different internal diameter can be wound using the same reel.
Allowable Subject Matter
Claims 4, 6, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-20 would be allowable pending the filing of the Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654